                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

 Thomas Lee Geddie                             Case No. 9:18-cv-02236-TLW

              PETITIONER

       v.
                                                               Order
 Warden, Lieber Correctional Institution

              RESPONDENT



      Petitioner Thomas Lee Geddie, proceeding pro se, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The matter now comes

before the Court for review of the Report and Recommendation (Report) filed by the

magistrate judge to whom this case was assigned. ECF No. 33. In the Report, the

magistrate judge recommends that Respondent’s motion for summary judgment be

granted and the petition be dismissed without an evidentiary hearing. Petitioner did

not file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

                                           1
Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 33, is ACCEPTED. Respondent’s motion for

summary judgment, ECF No. 25, is GRANTED. This action is hereby DISMISSED.

      IT IS SO ORDERED.

                                    s/ Terry L. Wooten
                                    Terry L. Wooten
                                    Senior United States District Judge

February 24, 2020
Columbia, South Carolina




                                       2
